Citation Nr: 1536519	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction of the disability rating for residuals of a traumatic brain injury (TBI), from 100 percent to 10 percent, effective May 1, 2014, was proper.

2.  Entitlement to restoration of special monthly compensation due to a rating reduction for TBI, effective January 1, 2013.

3.  Entitlement to an initial compensable disability rating prior to June 19, 2013, and in excess of 30 percent thereafter, for post-concussive headaches associated with a TBI.

4.  Entitlement to a rating in excess of 10 percent for residuals of a left ankle fracture with chronic synovitis ligament strain.

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity secondary to a lumbar spine disability.

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity secondary to a lumbar spine disability.

7.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for residuals of a cold injury to the right hand.

11.  Entitlement to service connection for residuals of a cold injury to the left hand.

12.  Entitlement to service connection for diabetes mellitus.

13.  Entitlement to service connection for diabetic peripheral neuropathy of the right lower extremity.

14.  Entitlement to service connection for diabetic peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active service from August 1976 to August 1983 and from November 2002 to September 2003.  The Veteran also had additional service in the Reserves and National Guard.

The Veteran has additionally asserted that he served on active duty in the Republic of Vietnam from 1972 to 1975.  In support of this claim, in August 2013 he submitted a lay statement from J.S.F. in which J.S.F. saw pictures furnished by the Veteran of the Veteran's service in Vietnam in 1975 as a sniper.

However, the Veteran's first enlistment contract of record reflects that the Veteran enlisted in August 1976.  Within the contract, the Veteran specified that from 1967 through 1976, he lived in Myrtle Creek, Oregon.  He also indicated that from August 1971 to May 1975, he was attending South Umpqua High School in Myrtle Creek, Oregon.  He specified that he graduated.  It was further noted in July 1976 that the Veteran failed the ASVAB for the U.S. Navy in May 1976 in Roseburg, Oregon.  Additionally, the Veteran's first DD214 reflects that he entered active duty on August 24, 1976.  This same DD214 indicates that the Veteran had 0 years, 0 months, and 0 days of prior service.

On a May 1989 enlistment contract, the Veteran indicated that from September 1973 to May 1976, he was attending South Umpqua High School in Myrtle Creek, Oregon.

An October 1989 VA treatment record for alcohol abuse reflects that the Veteran's active duty began in 1976.

In another October 1989 treatment record for alcohol abuse, it was noted that the Veteran "joined the Army right out of high school (1976)."  It was further noted that while the Veteran was in high school from 1974 to 1976, he used speed and cannabis.

On a January 1992 National Agency Questionnaire for enlistment in the National Guard, the Veteran indicated that his first period of service began on August 24, 1976.

On a December 1995 enlistment application for the National Guard, the Veteran noted that he attended South Umpqua High School from August 1972 to May 1976 in Mertle Creek, Oregon.

In a May 2002 reenlistment contract, the Veteran wrote that from August 1973 to May 1976 he was attending South Umpqua High School in Myrtle Creek, Oregon.

Although the Veteran currently asserts that he served on active duty in the Republic of Vietnam from 1972 to 1975, the Board finds that the weight of the evidence-specifically, the service department personnel records and the Veteran's own prior statements-establishes that his active duty began in August 1976.

These matters come to the Board of Veterans' Appeals (Board) from October 2012 and December 2013 rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In light of this holding, and the fact that the Veteran has been diagnosed with depression, bipolar disorder, and PTSD, the issue relating to service connection for PTSD has been recharacterized as noted above.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The Board acknowledges that the issues of entitlement to service connection for residuals of a cold injury to the bilateral feet have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of whether the reduction of the disability rating for residuals of a TBI, from 100 percent to 10 percent, effective May 1, 2014, was proper; entitlement to restoration of special monthly compensation due to a rating reduction for TBI, effective January 1, 2013; entitlement to increased ratings for headaches, a left ankle disability, and radiculopathy of the bilateral lower extremities; and service connection for an acquired psychiatric disorder, sleep apnea, residuals of a cold injury to the bilateral upper extremities, diabetes mellitus type 2, and peripheral neuropathy of the bilateral lower extremities; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a March 2010 rating decision; the Veteran did not perfect an appeal.

2.  The evidence received since the March 2010 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, thus raising a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

1.  The March 2010 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  PTSD

A service examination report from August 1976 reflects that the Veteran was psychiatrically normal.  The Veteran indicated on an accompanying Report of Medical History that he did not experience depression, excessive worry, loss of memory, or nervous trouble of any sort.

A service examination report from August 1985 reflects that the Veteran was psychiatrically normal.  The Veteran indicated on an accompanying Report of Medical History that he did not experience depression, excessive worry, loss of memory, or nervous trouble of any sort.

A service examination report from April 1989 reflects that the Veteran was psychiatrically normal.  The Veteran indicated on an accompanying Report of Medical History that he did not experience depression, excessive worry, loss of memory, or nervous trouble of any sort.

In October 1989, the Veteran underwent treatment for alcohol abuse.  The evaluator found no evidence of psychosis.

A service examination report from June 1991 reflects that the Veteran was psychiatrically normal.  The Veteran indicated on an accompanying Report of Medical History that he did not experience depression, excessive worry, loss of memory, or nervous trouble of any sort.

A service examination report from July 1996 reflects that the Veteran was psychiatrically normal.  The Veteran indicated on an accompanying Report of Medical History that he did not experience depression, excessive worry, loss of memory, or nervous trouble of any sort.

In January 1997, a National Guard Commander recommended that the Veteran be barred from reenlistment in the Army National Guard due to submitting a fraudulent letter with a forged signature to his employer, requesting release from his civilian work to perform nonexistent emergency duty.

A July 1996 VA treatment note reflects that the Veteran was depressed.  He had lost his job and thought he might lose his wife.  He reported feeling stress from Vietnam.  A psychiatric consult contains the Veteran's report of intrusive thoughts of Vietnam since 1975.  PTSD symptoms were noted.

In October 1997, the Veteran was admitted to a VA Substance Abuse Treatment Center.  After the intake interview, he was given diagnoses of alcohol dependence, abuse of cocaine, cannabis, amphetamines; possible protracted grief reaction; and possible PTSD related to abuse as a child.

In April 1998, the Veteran was reduced in rank in the National Guard due to multiple unexcused absences.  In August 1998, he was separated from the National Guard due to unsatisfactory participation at scheduled training assemblies.

A service examination report from January 2002 reflects that the Veteran was psychiatrically normal.  The Veteran indicated on an accompanying Report of Medical History that he did not experience depression, excessive worry, loss of memory, or nervous trouble of any sort.

A service treatment record from June 2003 reflects that the Veteran was being evaluated for depression; he was experiencing family problems.  He was prescribed Paxil.  Another June 2003 sick slip indicated that he felt depressed secondary to his painful left ankle.

In an August 2003 service report of medical assessment, the Veteran said that he had not suffered any injuries while he was on active duty that he had not sought treatment for.  In an accompanying post-deployment questionnaire, the Veteran specified that he had not seen anyone wounded, killed, or dead during that deployment.  He indicated that he never felt that he was in great danger of being killed.

A June 2004 VA treatment note indicates that the Veteran had a past medical history of PTSD.

In May 2006, the Veteran told a VA health provider that he had pre-existing PTSD form Vietnam that had gotten worse from his time in Iraq.

In a March 2009 PTSD stressor statement, the Veteran that while he was serving in Bosnia in February/March 2002, he heard over the radio that a fellow soldier was killed in an automobile accident.  He also related that while serving in Germany in November 1977, he was knocked unconscious during a training accident when a Sergeant tossed a mortar shell that hit him and another soldier.

In May 2009, the RO made a formal finding that the Veteran's claimed stressors were unverifiable.

A June 2009 VA outpatient record contains a diagnosis of depression.  Another June 2009 record shows that the Veteran had a positive PTSD screen.

In September 2009, a search of the Wurzburg, Germany Army Hospital's records was conducted covering 1978.  No records which supported the Veteran's claim were found.

A VA treatment record from September 2009 contains provisional diagnoses of PTSD and depression as given by a social worker.

On VA compensation and pension examination in November 2009, the Veteran described himself as having been a sniper on reconnaissance in Vietnam, and he said he was an operator on Delta Force.  The examiner felt that the Veteran had significant PTSD and depressive symptoms, and he indicated that these symptoms were military related.

In a March 2010 RO decision, service connection was denied for PTSD.  The RO indicated that although the Veteran had a current diagnosis of PTSD, the service treatment records were silent for complaints, treatment, or diagnoses of PTSD.  The RO also indicated that a sufficient stressor had not been confirmed.  They considered the Veteran's report of hearing about the death of a friend but pointed out that the Veteran did not actually witness the death.  It was also noted that while the Veteran reported a shell hitting himself and another soldier, that stressor could not be confirmed.  The Veteran did not perfect an appeal of the decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2015).

The evidence added to the claims file subsequent to the March 2010 RO denial includes additional VA and private treatment records, and additional statements from the Veteran.  Pertinent to the current claim, these additional records contain a December 2013 statement from the Veteran's attorney, in which the Veteran said that he was stationed along the Czechoslovakian border while on active duty.  He said his duty included preparations for war.  Later, in Bosnia, he recalled having to be careful where he walked due to land mines.  He also recalled a vehicle on base exploding, which was thought to be due to enemy activity.  This evidence relates to the existence of a PTSD stressor.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, is granted; to this extent only, the appeal is allowed.


REMAND

Documents of record indicate that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  These records may be relevant to the current appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) ("Relevant records for the purpose of [section] 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.")  Evidence is not irrelevant merely because it predates the filing of the claim. See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (Fed. Cir. 2009); 38 C.F.R. § 4.1 (2014) (providing, inter alia, that it is essential "in the evaluation of disability, that each disability be viewed in relation to its history").

As such, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his TBI, headaches, left ankle, lower extremity radiculopathies, psychiatric disorders, sleep apnea, diabetes mellitus, peripheral neuropathy, and claimed cold injury residuals.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Request from the Social Security Administration complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  The RO/AMC must make reasonable efforts to obtain such records, including at least one follow-up request if no response is received; and any other further attempts in accordance with law.  If these records are not available, a negative reply is required.

3.  Review the claims, and consider whether (new) VA examination(s) are necessary.

4.  After undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


